Citation Nr: 9901979	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a tongue 
disability, claimed as black tongue.

2.  Entitlement to service connection for the residuals of a 
shrapnel wound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from April 1969 to 
December 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
black tongue and shrapnel wounds.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claims.

2.  The veterans service medical records do not contain any 
complaints, findings, or diagnosis of a tongue disorder.

3.  The diagnosis of a black tongue was not mentioned until 
many years after service, and has not been shown to be 
related to service or to any occurrence or event therein.

4.  The veterans service medical records do not contain any 
complaints, findings, or diagnoses of the residuals of a 
shrapnel wound.

5.  The residuals of a shrapnel wound are not currently shown 
by the evidence of record.



CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a 
tongue disability, claimed as black tongue, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  A claim for entitlement to service connection for the 
residuals of a shrapnel wound is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is one which is meritorious on its own or 
capable of substantiation.  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), affd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. 
Cir. 1996).

With respect to the claim for entitlement to service 
connection for a tongue disability, a review of the veteran's 
service medical records reveals no complaints, 
symptomatology, or findings of a tongue disorder.  The 
December 1971 separation examination report demonstrates a 
normal clinical evaluation of the veterans skin and 
lymphatic systems, and head, face, neck, and scalp.  In 
addition, there is no indication of any inservice history of 
a tongue disorder.

Post service medical records reveal that the veteran sought 
treatment in February 1983 for a black tongue and a rash.  He 
reported that four to five times per year for the last ten 
years episodes of abdominal cramping and diarrhea at night 
with a black tongue upon waking in the morning.  He indicated 
that the symptoms would last four to five days the abate and 
he would develop very small white vesicular rash on his 
palms.  Physical examination revealed that he had black 
discoloration of the tongue which did not scrape with a 
tongue blade.  The diagnosis was black tongue of questionable 
etiology.  In February 1983, the veteran filed a claim for 
entitlement to service connection for black tongue.  (Some 
follow-up development was taken, but formal rating on this 
issue specifically was not undertaken.)  In a follow-up note 
dated in March 1983, the black tongue was completely 
resolved.  Significantly, none of the medical examiners 
attributed his black tongue to his active service, nor did 
they indicate evidence that it was of long standing duration.  
Further, despite voluminous medical records associated with 
the claims file, there was never any further mention of, 
treatment for, or diagnosis of a black tongue.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veterans black tongue disability was not present during 
service.  As noted, service medical records are negative for 
any tongue disability.  In addition and importantly, the 
medical evidence of record reveals that he did not seek 
treatment until 1983, 12 years after service separation.  
Significantly, none of the medical examiners attributed his 
tongue disability to his active service, nor have they 
indicated that it was of long standing duration.  Moreover, 
when the veteran first sought treatment for a black tongue, 
he related a ten year history of problems, dating it by his 
own testimony to 1973, or two years after service separation.  
Such reported history was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  Thus, 
there is no medical nexus shown between service and a claimed 
tongue disability, as required by law.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Therefore, despite his contentions 
that he has had a tongue disability since service, the 
evidence does not support a finding of a tongue disability in 
service, nor does the evidence show that his claimed 
disability was the result of disease or injury incurred in 
service.  Because the evidence fails to show a tongue 
disability in service, his subsequent manifestation of a 
tongue disability cannot be said to be service connected and 
the claim is not well grounded.

Alternatively, the veteran has failed to demonstrate 
continuity of symptoms sufficient to support of claim of 
entitlement to service connection for a tongue disability.  
As previously noted, the separation examination was negative 
for a tongue disability and he did not develop symptoms nor 
seek treatment until at least 12 years after service 
separation.  Thus, the 12 year gap between separation from 
service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  The Board also notes 
that, except for one occasion in 1983, he has never again 
sought treatment for a black tongue.

Finally, the Board has also considered the veterans 
statements that he has had a tongue disability since 
separation from service.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of a tongue disability.  He lacks the 
medical expertise to offer an opinion as to the existence of 
a tongue disability, as well as to medical causation of any 
current disability.  Id.  Moreover, the Board notes that when 
treated for a black tongue in 1983, he made no reference to 
any connection to service.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a tongue disability, 
claimed as black tongue.

With respect to the claim of entitlement to service 
connection for the residuals of a shrapnel wound, a review of 
the veteran's service medical records reveals no complaints, 
symptomatology, or findings of the residuals of a shrapnel 
wound.  The December 1971 separation examination report 
demonstrates a normal clinical evaluation of all the 
veterans systems.  In addition, there is no indication of 
any inservice history of a wound sustained as a result of 
shrapnel.

Despite multiple medical records associated with the claims 
file showing treatment for a variety of medical problems, 
including three VA examinations, an Agent Orange examination, 
and numerous private treatment records, there is no 
indication that the veteran has ever been treated for the 
residuals of a shrapnel wound.  Nonetheless, in December 
1990, he filed a claim for, among other things, shrapnel 
wounds received in Vietnam, although he did not note any 
specific residuals or the location of the wounds on his body.  
By correspondence dated in May 1991, he again claimed 
entitlement to service connection for shrapnel wounds but 
gave no details of the extent of his injuries.

In a VA psychiatric examination report dated in October 1991, 
while describing several traumatic in-service events, the 
veteran related that a tank farm blew up and a small piece of 
hot metal hit him.  He offered no other explanation and went 
on to describe other traumatic incidents.  Although he 
related some incidents in connection with his Vietnam 
experience in an October 1997 VA PTSD examination report, he 
made no mention at all of being injured during service.  
Further, despite voluminous medical records associated with 
development of a PTSD claim, he never again claimed that he 
was injured in Vietnam.

After a review of the evidence, the Board must conclude that 
the veterans contentions, to the effect that he has 
residuals of an in-service shrapnel injury, are not supported 
by the record.  In particular, the Board must point out that 
the post-service medical evidence does not indicate that he 
is currently being treated or has ever been treated for any 
shrapnel wounds.  There is no indication in the file that any 
residuals of a shrapnel injury are currently manifested.  
While the veteran has indicated that the shrapnel wounds have 
caused him great stress, pain, and expense, it must be 
emphasized that the medical evidence of record does not show 
that any residuals of an inservice shrapnel injury are 
exhibited at this time.  In addition, the service medical 
records do not show any shrapnel injury, treatment for a 
shrapnel injury, or any residuals of a shrapnel injury 
affecting any part of his body.  Thus, the claimed disorder 
is not demonstrated in service or thereafter by competent 
medical evidence and is not well grounded.

In conclusion, although the RO did not specifically state 
that it denied the veterans claims on the basis that they 
were not well grounded, the Board concludes that this error 
was not prejudicial to the claimant.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995) (deciding that the remedy for the 
Boards deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claims because 
the claims were not well grounded was not prejudicial to the 
veteran, as his arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims was of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of supplemental statements of the 
case concerning whether or not the claims were well grounded.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 
16-92 (O.G.C. Prec. 16-92) at 7-10.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for a tongue 
disability and shrapnel wound residuals could be granted, as 
is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); see also Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992).  The Board accordingly finds 
that his claims for service connection for these disorders 
are not well grounded and are, therefore, denied, in 
accordance with the decision of the Court in Edenfield.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  The 
discussion above informs him of the types of evidence 
lacking, which he should submit for well grounded claims.  In 
this case, the Board has examined all the evidence of record 
with a view toward determining whether the veteran notified 
VA of the possible existence of information which would 
render his claims plausible.  However, the Board finds no 
such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a tongue disability, 
claimed as black tongue, is denied on the basis that the 
claim is not well grounded.

Entitlement to service connection for the residuals of a 
shrapnel wound is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
